      Case 1:20-mj-00219-PJG ECF No. 12 filed 06/11/20 PageID.23 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                           Hon. Phillip J. Green
 v.
                                                           Case No. 1:20-mj-00219
 THERETIUS ADRAIN GREENBERRY,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged by way of Criminal Complaint. The

Complaint charges him with felon in possession of a firearm in violation of 18 U.S.C.

§922 (g)(1).

        The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on June 11, 2020, at which

defendant was represented by counsel.

        Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has met its burden by

clear and convincing evidence that defendant poses a danger to the community. The
    Case 1:20-mj-00219-PJG ECF No. 12 filed 06/11/20 PageID.24 Page 2 of 2



Court finds, as explained on the record, that there is no condition or combination of

conditions that will ensure the safety of the community Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on June 11, 2020.


Date June 11, 2020                                  /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                         2
